DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,572,593 (Daum).
Regarding claim 2, Daum teaches a tissue penetrating device (abstract; col. 2, line 59-col. 3, line 38), comprising: a first needle (Figure 1, catheter, 12) having a proximal end, a distal end, and a lumen extending between the proximal end and the distal end, the first needle (12) being made of a flexible shape-memory material having a preconfigured bend or curve such that the first needle is configured to bend or curve from a first orientation to a second orientation, the second orientation being defined by the preconfigured bend or curve of the flexible shape-memory material; a second needle (Figure 1, second catheter, 12) disposed within the first needle's (12) lumen, the second needle (12) being extendable distally from the distal end of the first needle (12) when the first needle (12) is positioned in the first orientation and being extendable distally from the distal end of the first needle (12) when the first needle (12) is positioned in the second orientation; wherein the second needle (12) comprises a proximal end, a 
Regarding claim 3, Daum teaches the second needle (12) is retractable within the lumen of the first needle (12) subsequent to extension distally from the distal end of the first needle (12) so that the second needle (12) is fully disposed within the first needle's (12) lumen (col. 5, lines 1-7; catheters 12 telescoped within each other, col. 4, lines 42-46 and col. 5, lines 40-49).
Regarding claim 4, Daum teaches a main body (Figure 1, catheter handle, 7) connected to the proximal end of the first needle (12), the main body (7) being configured to be grasped by a physician to enable the physician to operate the tissue penetrating device and thereby penetrate a patient's tissue (col. 2, lines 1-7; col. 5, lines 1-22; col. 8, lines 27-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,572,593 (Daum) in view of U.S. Patent Application Publication No. 2007/0270751 (Stangenes et al.).
Regarding claims 5-7, Daum teaches all the limitations of claim 4. Daum teaches the main body (7) is slideable axially to extend and retract the second needle (12) relative to the first needle (12) (see discussion for claim 4); and an elongate shaft (Figure1, cannula, 10) having a proximal end, a distal end, and a lumen extending between the proximal end and the distal end, wherein the main body (7) is coupled with the proximal end of the elongate shaft (10), and wherein the first needle (12) is disposed within the lumen of the elongate shaft (10) and is extendable distally of the elongate shaft’s (10) distal end (catheters 12 telescoped within a cannula 10, and catheter handle 7 indirectly coupled to cannula handle 6, Figure 1, col. 4, lines 15-20 and lines 33-46; col. 5, lines 40-43; col. 8, lines 27-37). Daum does not teach the main body comprises a first trigger member that is slidable axially along the main body to extend and retract the second needle relative to the first needle, and an independently operable second trigger member slidable axially along the tool body to extend and retract the first needle relative to the elongate shaft.
Figures 9A-9B, assembly, 900) positioned at the proximal end of the elongate shaft, the main body (900) being configured to be grasped by a physician to enable the physician to extend the first needle and the second needle to penetrate the patient's tissue ([0013]; [0070]-[0072]); wherein the main body (900) comprises a first trigger member (Figures 9A-9B, push button, 914) that facilitates extension and retraction of the first needle relative to the elongate shaft's distal end (push button 914 activates the dilator hub 904 for advancement and retraction, [0071]-[0072]); and a second trigger member (Figures 9A-9B, mechanism, 922) that is operable independent of the first trigger member (914), the second trigger member facilitates extension and retraction of the second needle relative to the first needle ([0072]). Stangenes et al. teaches the first and second trigger members are push-button mechanisms, but "it is contemplated that any similar mechanism may be used, including, for example, a biased roller or a sliding mechanism" ([0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the main body of Chanduszko et al. and Schaller et al. with first and second independently operable trigger mechanisms slidable axially along the main body for respectively operating the first and second needles as taught by Stangenes et al., because Stangenes et al. teaches slidable independently operated trigger mechanisms increases the safety of complex catheterization procedures ([0003]; [0013]).
claim 8, Daum in view of Stangenes et al. teaches all the limitations of claim 6. Daum teaches when the first needle (12) is disposed within the elongate shaft’s (10) lumen, the first needle (12) is in the first orientation and is substantially aligned with an axis of the elongate shaft’s (10) lumen, and wherein as the first needle (12) is extended distally of the elongate shaft’s (10) distal end, the first needle (12) bends or curves from the first orientation to the second orientation (catheters 12 formed of shape memory material maintaining a predetermined curve when released from straightened configuration within the cannula 10 lumen, col. 1, lines 51-63; col. 5, lines 28-39; col. 6, lines 10-19; col. 8, lines 27-46).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,572,593 (Daum) in view of U.S. Patent Application Publication No. 2011/0270191 (Paul et al.).
Regarding claim 9, Daum teaches all the limitations of claim 4. Daum does not teach the main body comprises a spring trigger mechanism.
However, Paul et al. teaches a tissue penetrating device (abstract; Figures 4-5, assembly, 110) comprising: a main body (Figures 4, 6, and 7, needle control mechanism, 122) and a needle (Figures 5-7, needle, 144) ([0039]); the main body comprising a trigger mechanism (Figures 4, 6, and 7, latch, 130) ([0042]); wherein the trigger mechanism (130) comprises a spring trigger mechanism that causes the needle (144) to deploy rapidly upon actuation of the spring trigger mechanism (130) ([0042]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of Daum to include a spring trigger mechanism as taught by Paul et al., because Paul et al. teaches providing a .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0087261 (Wittkampf et al.) in view of U.S. Patent Application Publication No. 2007/0270751 (Stangenes et al.).
Regarding claim 16, Wittkampf et al. teaches a tissue penetrating device (abstract), comprising: a first needle (Figures 3-4, dilator, 5) having a proximal end, a distal end, and a lumen extending between the proximal end and the distal end ([0059]); a second needle (Figures 3-4, puncture wire, 1) disposed within the first needle's (5) lumen, the second needle (1) being extendable distally from the distal end of the first needle (5) (Figures 3-4; [0053]-[0054]; [0059]); wherein the second needle (1) has a lumen and an open distal such that a guidewire is insertable through the open distal end and through the lumen of the second needle (1) (wire 1 is hollow with an open distal end allowing fluid communication between the distal end of the wire 1 and pressure monitor, [0057]. The limitation “such that a guidewire is insertable through the open distal end and through the lumen of the second needle” is functional language that does not positively require a guidewire, but instead merely requires the second needle lumen and open distal end are capable of receiving a guidewire therethrough. Since the wire 1 is hollow with an open distal end, the wire 1 is capable of performing the claimed function.). Wittkampf et al. teaches the second needle (1) is actuated to puncture the septum ([0017]-[0018]; [0066]), but does not specify the device further comprises a main body having a proximal end and a distal end, and a trigger mechanism that is operably coupled with the main body and with the first needle or the second needle, the 
However, Stangenes et al. teaches a tissue penetrating device (abstract), comprising: a first needle having a proximal end, distal end, and a lumen (dilator, [0051]-[0052]; [0070]); a second needle disposed within the first needle’s lumen, the second needle being extendable distally from the distal end of the first needle (needle, [0051]-[0053]; [0070]); and a main body (Figures 9A-9B, assembly, 900) having a proximal end and a distal end ([0013]; [0070]-[0072]); and a trigger mechanism (Figures 9A-9B, push button, 914) that is operably coupled with the main body (900) and with the second needle, the trigger mechanism being actuatable to effect a rapid deployment of the second needle to penetrate tissue of a patient (push button 914 activates the dilator hub 904 for advancement and retraction, [0071]-[0072]; push button causes advancement of needle to puncture septum, [0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Wittkampf et al. with the main body and trigger mechanism for rapidly deploying the second needle as taught by Stangenes et al., because Stangenes et al. teaches providing such a trigger mechanism for controlling the deployment of the needle reduces "overall complexity" and increases "safety of complicated and dangerous transseptal catheterization procedures" ([0003]; [0013]).
Regarding claims 17-19, Wittkampf et al. in view of Stangenes et al. teaches all the limitations of claim 16. Wittkampf et al. and Stangenes et al. do not teach the device includes a trigger rod that is disposed within the main body and that is coupled to the first or second needle, the trigger rod being slidable axially within the main body to 
However, Stangenes et al. teaches an alternative embodiment of a device and a trigger mechanism (Figures 7A-B; [0065]-[0066]), comprising: a trigger rod (stylet displacement rod, [0066]) that is disposed within the main body (Figures 7A-B, handle assembly, 400) and that is coupled to the needle, the trigger rod being slidable axially within the main body (400) to effect deployment of the needle, wherein the trigger mechanism (Figure 7A-B, needle hub, 406) is configured to cause the trigger rod to slide rapidly within the main body (400) to effect the rapid deployment of the needle; a trigger rod stop positioned within the main body, the trigger rod stop being configured to prevent distal sliding of the trigger rod beyond the trigger rod stop (“length of the stylet displacement rod is preset to abut with a corresponding portion of the dilator hub 404 when the needle hub 406 is advanced toward the distal end of the assembly”, [0066]); and a locking mechanism (Figures 7A-B, safety latch, 408) that is operably coupled with the trigger rod to prevent distal movement of the trigger rod within the main body (400) prior to actuating the trigger mechanism ([0065]-[0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Wittkampf et al. and Stangenes et al. to include a trigger .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0087261 (Wittkampf et al.) in view of U.S. Patent Application Publication No. 2007/0270751 (Stangenes et al.) as applied to claim 19, and further in view of U.S. Patent Application Publication No. 2011/0270191 (Paul et al.).
Regarding claim 20, Wittkampf et al. in view of Stangenes et al. teaches all the limitations of claim 19. Wittkampf et al. and Stangenes et al. do not teach the trigger mechanism includes a spring having a first end coupled with the trigger rod and a second end coupled with the main body, and wherein the trigger mechanism is configured such that actuating the trigger mechanism causes the spring to rapidly deploy the first or second needle.
However, Paul et al. teaches a tissue penetrating device (abstract; Figures 4-5, assembly, 110) comprising: a main body (Figures 4, 6, and 7, needle control mechanism, 122) and a needle (Figures 5-7, needle, 144) ([0039]); the main body comprising a trigger mechanism (Figures 4, 6, and 7, latch, 130) ([0042]); wherein the trigger mechanism (130) comprises a spring coupled to the main body and the needle that causes the needle (144) to deploy rapidly upon actuation of the spring trigger mechanism (130) ([0042]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of .
Response to Arguments
Applicant’s arguments, see page 7-10, filed 12 August 2021, with respect to the informality objections and the rejections of claims 10-15 under 35 U.S.C. 103 citing at least Chanduszko et al. and Annest et al. have been fully considered and are persuasive.  The objections and rejections of 12 August 2021 have been withdrawn. 
Applicant’s arguments, see pages 7, 8, and 10, filed 12 August 2021, with respect to the rejections of claims 2, 16, and their dependents under 35 U.S.C. 103 citing at least Chanduszko et al. have been fully considered and are persuasive as Chanduszko et al. teaches the “second needle” (14) is hollow ([0047]), but does not teach its distal end is open. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Daum with respect to claim 2, and in view of Wittkampf et al. and Stangenes et al. with respect to claim 16 as these references better teach and/or suggest applicant’s claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2-11, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 18, and 20 of U.S. Patent No. 10,314,498. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the instant application is merely broader in scope than all that is recited in claim 2 of the ‘498 patent. That is, claim 2 is anticipated by claim 1 of the ‘498 patent. Claim 10 of the instant invention is anticipated by claim 19 of the ‘498 patent and instant claim 16 is anticipated by claim 5 of the ‘498 patent by the same reasoning. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-9, 11, and 15 of the instant application are anticipated by claims 1-11, 18, and 20 of the ‘498 patent, by the same reasoning.
Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,314,498 in view of U.S. Patent Application Publication No. 2007/0270751 (Stangenes et al.). 
Regarding instant claims 12 and 13, claim 18 of the ’498 patent recites all that is recited in instant claim 12 and 13 (which encompasses the limitations of claim 10). The difference between instant claim 12 and claim 18 of the ‘498 patent lies in that instant claim 12 recites “advancing the first needle comprises actuating a first trigger mechanism of the tissue penetrating device”, which is not recited in claim 18 of the ‘498 patent. The difference between instant claim 13 and claim 18 of the ‘498 patent lies in 
However, Stangenes et al. teaches a method of penetrating tissue via a tissue penetrating device (abstract), the device comprising an elongate shaft (sheath, [0052]; [0070]), a first needle disposed within a lumen of the elongate shaft (dilator, [0052]; [0070]), and a second needle disposed within a lumen of the first needle (needle, [0052]; [0013]; [0070]-[0072]); wherein advancing the first needle comprises actuating a first trigger member (Figures 9A-9B, push button, 914) (push button 914 activates the dilator hub 904 for advancement and retraction, [0071]-[0072]); and extending the second needle comprises actuating a second trigger mechanism (Figures 9A-9B, mechanism, 922) of the tissue penetrating device, the second trigger mechanism being operable independent of the first trigger mechanism ([0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 18 of the ’49 patent such that first and second independently operable trigger mechanisms advance the first needle and extend the second needle, respectively, as taught by Stangenes et al., because Stangenes et al. teaches advancing and extending the first and second needles via independently operated trigger mechanisms reduces "overall complexity" and increases "safety of complicated and dangerous transseptal catheterization procedures" ([0003]; [0013]).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,314,498 in view of U.S. Patent  in view of U.S. Patent Application Publication No. 2011/0270191 (Paul et al.).
Regarding instant claim 14, claim 18 of the ’498 patent recites all that is recited in instant claim 13 (which encompasses the limitations of claims 12 and 10). The difference between instant claim 14 and claim 18 of the ‘498 patent lies in that instant claim 14 recites “actuating the first trigger mechanism or the second trigger mechanism comprises actuating a spring mechanism that causes the first needle or the second needle to rapidly deploy”, which is not recited in claim 18 of the ‘498 patent in view of Stangenes et al.
However, Paul et al. teaches a method of penetrating tissue via a tissue penetrating device (abstract; Figures 4-5, assembly, 110) comprising a main body (Figures 4, 6, and 7, needle control mechanism, 122) and a needle (Figures 5-7, needle, 144) ([0039]), the main body comprising a trigger mechanism (Figures 4, 6, and 7, latch, .
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,314,498 in view of U.S. Patent Application Publication No. 2007/0270751 (Stangenes et al.).
Regarding instant claims 17-19, claim 5 of the ‘498 patent recites all that is recited in instant claims 17-19 (which encompass the limitations of claim 16). The difference between instant claim 17 and claim 5 of the ‘498 patent lies in that instant claim 17 recites “a trigger rod that is disposed within the main body and that is coupled to the first or second needle, the trigger rod being slidable axially within the main body to effect deployment of the first or second needle, wherein the trigger mechanism is configured to cause the trigger rod to slide rapidly within the main body to effect the rapid deployment of the first needle or the second needle”, which is not recited in claim 5 of the ‘498 patent. The difference between instant claim 18 and claim 5 of the ‘498 patent lies in that instant claim 18 recites “a trigger rod stop positioned within the main body, the trigger rod stop being configured to prevent distal sliding of the trigger rod beyond the trigger rod stop”, which is not recited in claim 5 of the ‘498 patent. The difference between claim 19 and claim 5 of the ‘498 patent lies in that instant claim 19 recites “a locking mechanism that is operably coupled with the trigger rod to prevent distal movement of the trigger rod within the main body prior to actuating the trigger mechanism”, which is not recited in claim 5 of the ‘498 patent.
However, Stangenes et al. teaches a tissue penetrating device having a trigger mechanism (Figures 7A-B; [0065]-[0066]), comprising: a trigger rod (stylet displacement rod, [0066]) that is disposed within the main body (Figures 7A-B, handle assembly, 400) and that is coupled to the needle, the trigger rod being slidable axially within the main Figure 7A-B, needle hub, 406) is configured to cause the trigger rod to slide rapidly within the main body (400) to effect the rapid deployment of the needle; a trigger rod stop positioned within the main body, the trigger rod stop being configured to prevent distal sliding of the trigger rod beyond the trigger rod stop (“length of the stylet displacement rod is preset to abut with a corresponding portion of the dilator hub 404 when the needle hub 406 is advanced toward the distal end of the assembly”, [0066]); and a locking mechanism (Figures 7A-B, safety latch, 408) that is operably coupled with the trigger rod to prevent distal movement of the trigger rod within the main body (400) prior to actuating the trigger mechanism ([0065]-[0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 5 of the ’498 patent to include a trigger rod, trigger rod stop, and locking mechanism as taught by Stangenes et al., because Stangenes et al. teaches such a configuration provides improved safety during use by preventing advancement of the needle unless the trigger is actuated and prevents “unnecessary punctures” during use ([0065]-[0066]).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,314,498 in view of U.S. Patent Application Publication No. 2007/0270751 (Stangenes et al.) as applied to instant claim 17, and further in view of U.S. Patent Application Publication No. 2011/0270191 (Paul et al.).
Regarding instant claim 20, claim 5 of the ‘498 patent in view of Stangenes et al. recites all that is recited in instant claim 20 (which encompass the limitations of claims 
However, Paul et al. teaches a tissue penetrating device (abstract; Figures 4-5, assembly, 110) comprising: a main body (Figures 4, 6, and 7, needle control mechanism, 122) and a needle (Figures 5-7, needle, 144) ([0039]); the main body comprising a trigger mechanism (Figures 4, 6, and 7, latch, 130) ([0042]); wherein the trigger mechanism (130) comprises a spring coupled to the main body and the needle that causes the needle (144) to deploy rapidly upon actuation of the spring trigger mechanism (130) ([0042]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of claim 5 of the ‘498 patent and Stangenes et al. to include a spring coupled with the main body and the rod to rapidly deploy the needle as taught by Paul et al., because Paul et al. teaches providing such a spring-loaded trigger mechanism for a needle for transseptal puncture improves the safety and efficacy of deploying the tissue penetrating needle ([0010]; [0011]).
Allowable Subject Matter
Claims 10-15
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the method of penetrating tissue of a patient of claim 10, comprising: advancing the first needle distally of the first tissue surface and towards a second tissue surface such that the first needle’s distal tip is positioned adjacent to the second tissue surface, wherein the first needle bends or curves from a first orientation to a second orientation as the first needle is advanced towards the second tissue surface, within the context of the remainder of claim 10.
The closest prior art of record, Chanduszko et al. cited in the prior Office action, teaches the method of claim 10 as claimed, wherein the first needle (12) bends from a first orientation to a second orientation as it is advanced out of sheath (22) to abut the tissue surface (Figures 9A-D; [0044]; [0047]-[0057]-[0058]). However, Chanduszko et al. does not teach this curvature of the first needle occurs as the first needle is advanced towards a second tissue surface following penetration and passage through a first tissue surface, as required by the remainder of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791